United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rockford, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1514
Issued: June 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 14, 2007 appellant filed a timely appeal from a February 5, 2007 merit decision
denying her claim for recurrence of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this appeal.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained a
recurrence of disability on October 24, 2006 that was causally related to her accepted injury.
FACTUAL HISTORY
On October 29, 2001 appellant, a 37-year-old automation clerk, sustained a head injury
when she bumped the left side of her temple on a stationary cart. The Office accepted her claim
for a contusion to the head and she was placed on the periodic rolls.
On June 18, 2004 appellant’s treating physician, Dr. Tracy Brito, a Board-certified
internist, released her to return to part-time duty, four hours per day, in a quiet environment to
minimize headaches. She returned to work six hours per day, without restrictions, on July 8,

2006, after being awarded a position as a mail processing clerk through normal bidding
procedures.1 The record reflects that appellant continued treatment for her chronic headaches
and filed periodic claims for compensation.
On November 8, 2006 appellant filed a claim for compensation (CA-7) for the period
October 24 through November 1, 2006. In an October 23, 2006 work slip, Dr. Brito stated that
appellant had severe headaches and should not work “for medical reasons.” On November 1,
2006 she indicated that appellant could return to work on November 2, 2006, but that she needed
to be placed in a quiet, nonhostile environment to minimize headaches.
On November 21, 2006 the Office informed appellant that the information and evidence
submitted was insufficient to establish her claim. It advised appellant to submit, within 30 days,
a physician’s report containing an opinion as to how her alleged disability was causally related to
her accepted injury. Noting that her claim could be considered a recurrence, the Office asked
appellant whether her duties had changed, or her condition had worsened to the degree that she
was unable to work.
In a letter dated November 29, 2006, Dr. Brito stated:
“[Appellant’s] condition is a continuation of the original injury date of
October 29, 2001. Her condition is permanent in nature and will more than likely,
remain that way. This is not a new injury. There will be days from time to time
that she will have severe headaches and will be unable to report to work due to the
severity of her headaches. This situation is indefinite and will occur no matter
what job she is assigned to do.”
In a letter dated December 12, 2006, appellant stated that she was “not cured from the
injury of October 29, 2001.” She alleged that, since July 25, 2006, she had missed a substantial
amount of work due to the severity of her headaches, which qualified under the accepted
condition. Appellant alleged that the medical documentation submitted to support absences in
the past was no different from that submitted in support of her latest period of absence from
October 24 through November 1, 2006.
Appellant submitted February 21, 2006 notes of Val Kohn, a registered nurse. The
February 21, 2006 physicians’ notes, bearing an illegible signature, reflected that appellant was
treated on that date for a headache. On December 22, 2006 Dr. Brito stated that appellant’s
condition had not improved and that her chronic headaches had impacted her life and work
ability.2

1

The Board notes that the Office stated in its February 5, 2007 decision that appellant returned to work in a
limited-duty position. However, the record reflects that, although Dr. Brito recommended that appellant be placed
in a quiet environment, her bid position was not a limited-duty job.
2

Dr. Brito indicated that she was enclosing a copy of a letter dated December 4, 2006 from a Dr. Robbins
regarding the seriousness of appellant’s condition. The Board notes that the record does not contain a copy of the
December 4, 2006 letter.

2

By decision dated February 5, 2007, the Office denied appellant’s claim on the grounds
that the evidence was insufficient to establish that she was unable to perform the duties of her job
beginning October 24, 2006.
LEGAL PRECEDENT
Section 10.5(x) of the Office’s regulations defines “recurrence of disability” as an
inability to work after an employee has returned to work, caused by a spontaneous change in a
medical condition which had resulted from a previous injury or illness, without an intervening
injury or new exposure to the work environment that caused the illness.3 This term also means
an inability to work that takes place when a light-duty assignment made specifically to
accommodate an employee’s physical limitations due to his or her work-related injury or illness
is withdrawn, (except when such withdrawal occurs for reasons of misconduct, nonperformance
of job duties, or a reduction-in-force) or when the physical requirements of such an assignment
are altered so that they exceed his or her established physical limitations.4
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position, or the medical evidence
establishes that she can perform the light-duty position, the employee has the burden to establish,
by the weight of the reliable, probative and substantial evidence, a recurrence of total disability,
and show that she cannot perform such light duty. As part of this burden, the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty job requirements.5
For each period of disability claimed, appellant has the burden of proving by the
preponderance of the reliable, probative and substantial evidence that she is disabled for work as
a result of her employment injury.6 Whether a particular injury causes an employee to be
disabled for employment and the duration of that disability are medical issues, which must be
proved by a preponderance of the reliable, probative and substantial medical evidence.7 The
Board will not require the Office to pay compensation in the absence of medical evidence
directly addressing the particular period of disability for which compensation is sought. To do so
would essentially allow employees to self-certify their disability and entitlement to
compensation.8
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work. Appellant’s burden of proving she was disabled on particular
dates requires that she furnish medical evidence from a physician who, on the basis of a
3

20 C.F.R. § 10.5(x) (2002). See Carlos A. Marrero, 50 ECAB 117 (1998).

4

Id.

5

Conard Hightower, 54 ECAB 796 (2003).

6

Fereidoon Kharabi, 52 ECAB 291 (2001); see also David H. Goss, 32 ECAB 24 (1980).

7

Fereidoon Kharabi, supra note 6; see also Edward H. Horton, 41 ECAB 301 (1989).

8

Fereidoon Kharabi, supra note 6.

3

complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury and supports that conclusion with medical reasoning.9
Where no such rationale is present, the medical evidence is of diminished probative value.10
ANALYSIS
Appellant has not met her burden of proof to establish that she sustained a recurrence of
disability beginning October 24, 2006. In 2001 the Office accepted appellant’s claim for
contusion to the head. After participating in a formal bidding process, appellant was awarded a
position as a mail processing clerk and returned to work without restrictions on July 8, 2006. On
November 8, 2006 she filed a claim for compensation for the period October 24 through
November 1, 2006, contending that she was unable to work during that period due to severe
headaches. However, appellant has failed to produce any rationalized medical opinion evidence
establishing that she was disabled on or after October 24, 2004 as a result of the accepted
October 29, 2001 injury.
Medical evidence submitted in support of appellant’s claim included reports and work
slips from Dr. Brito. In her October 23, 2006 work slip, Dr. Brito stated that appellant had
severe headaches and should not work “for medical reasons.” In her November 1, 2006 work
slip, she authorized appellant’s return to work on November 2, 2006, but stated that she needed
to be placed in a quiet, nonhostile environment to minimize headaches. In neither instance did
she opine that appellant’s disability was causally related to the October 29, 2001 injury, rather
than to an intervening event or unrelated condition, nor did she provide any objective findings to
support her conclusions. Therefore, these reports are of limited probative value, and are
insufficient to require the Office to pay compensation for the claimed period of disability.11
On November 29, 2006 Dr. Brito stated that appellant’s condition was a continuation of
the original injury, that her condition was permanent in nature and was not a new injury, that
there would be days from time to time that she would have severe headaches and would be
unable to report to work due to the severity of her headaches, and that the situation was indefinite
and would occur no matter what job she was assigned to do. On December 22, 2006 she stated
that appellant’s condition had not improved and that her chronic headaches had impacted her life
and work ability. As these reports do not directly address appellant’s disability from work from
October 24 through November 1, 2006, they do not support appellant’s claim for compensation
during that period of time.12 None of Dr. Brito’s reports contain a definitive opinion, supported
by medical reasoning, that appellant was disabled from work during the period in question as a
result of her accepted October 29, 2001 injury. Therefore, they are of diminished probative
value and are insufficient to establish appellant’s claim.

9

Ronald A. Eldridge, 53 ECAB 218 (2001).

10

Mary A. Ceglia, 55 ECAB 626 (2004).

11

Michael E. Smith, 50 ECAB 313 (1999).

12

Fereidoon Kharabi, supra note 6.

4

The remaining medical evidence of record does not support appellant’s claim for
disability. February 21, 2006 notes signed by a registered nurse are of no probative value, as a
nurse is not a physician as defined by the Act.13 February 21, 2006 physicians’ notes bearing an
illegible signature, cannot be considered probative medical evidence, as they lack proper
identification.14
Appellant has provided absolutely no rationalized opinion evidence establishing that she
sustained a recurrence of disability as of October 24, 2006 due to her accepted employment
injury. Thus, she has not met her burden of proof.15
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a recurrence of disability that was causally related to her accepted injury as of
October 24, 2006.

13

See 5 U.S.C. § 8101(2) which provides: physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by state law; see also Roy L. Humphrey, 57 ECAB 238 (2005).
14

Merton J. Sills, 39 ECAB 572 (1988).

15

To the extent that appellant’s return to work six hours per day may be considered a return to a light-duty
assignment made to accommodate her accepted condition, the Board notes that the evidence does not indicate that
the employing establishment withdrew or modified appellant’s assignment prior to her work stoppage. See Terry R.
Hedman, 38 ECAB 222, 227 (1986); 20 C.F.R. § 10.5(x). Nor has appellant established a worsening of her
condition to the degree she was unable to work.

5

ORDER
IT IS HEREBY ORDERED THAT the February 5, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 18, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

